Citation Nr: 1501171	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, with additional service in the Army National Guard from February 1973 to August 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the January 2012 remand, the Board found that the Veteran reasonably raised the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disability.  The Board referred this claim to the RO for the appropriate development and adjudicative action.  Since then, the Board is unable to locate any documentation in the claims file showing that this claim has been or is being addressed by the RO.  As such, the Board is again referring to the RO the reasonably raised claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disability for the appropriate action.


REMAND

In the January 2012 remand, the Board directed the RO to provide the Veteran with a VA examination in order to obtain an opinion as to whether any present eye disability was related to the Veteran's active duty.  Moreover, the examiner was directed to render an opinion as to whether any found eye disability was a congenital or developmental defect and, if so, whether any such defect was subjected to a superimposed disease or injury during the Veteran's active duty that resulted in additional disability.

In January 2012, the Veteran underwent a VA examination.  Ultimately, the diagnoses were significant dry eyes, with early tear break-up time, bilaterally; right anterior stromal scar; glaucoma suspect; hyperopia; and presbyopia.  The examiner then opined as follows:

After review of [the Veteran's claim file], I could find no evidence that the [Veteran] had any significant blunt trauma or eye injury that would be significant for causing any traumatic glaucoma or that would cause a chemical injury, which will lead to denervation of any corneal nerves leading to dry eyes.  The [Veteran] does have early tear break-up time with mild to moderate amount of blepharitis, which can be contributing to his dry eye symptom.  The [Veteran] had multiple exam[ination] screens in optometry and was found to have sporadic defects on visual fields over the last few years when he was seen in optometry dating back to March 2006.  It is in this examiner's opinion that service related duties have not significantly contributed to the [Veteran's] current condition.

Beyond noting that previous optometry evaluations revealed sporadic "defects" on the Veteran's visual fields, the January 2012 VA examiner did not provide an opinion as to whether any of the diagnosed disabilities were congenital or developmental defects and, if so, whether any such defect was subjected to a superimposed disease or injury during the Veteran's active duty that resulted in additional disability.  Additionally, the examiner's opinion that the Veteran's service-related duties did not "significantly contribute" to the Veteran's current eye disabilities is too equivocal to be probative as to the question of whether any of the Veteran's current eye disabilities is etiologically related to his active duty.  Finally, the examiner indicated that, in addition to the specifically rendered diagnoses, the Veteran also experienced blepharitis.  The examiner did not address whether the Veteran's blepharitis was etiologically related to his active duty service.

Based on the above, the Board finds that the January 2012 VA examination is wholly inadequate for purposes of adjudicating the Veteran's above-captioned service connection claim.  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order to provide the Veteran with another VA examination.
Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA eye examination to determine whether any currently or previously diagnosed disorder is related to his military service.  The claims file and all electronic records must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must address the following questions:

(a)  Was any currently or previously diagnosed eye disorder incurred in or due to the Veteran's active duty?  

(b)  Is any currently or previously diagnosed eye disorder a congenital or developmental defect?  If so, was any congenital or developmental defect subject to a superimposed disease or injury during the Veteran's active duty that created additional disability?

The examiner must provide a comprehensive report, including complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




